Case: 17-10223   Document: 00514767463        Page: 1   Date Filed: 12/19/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                    No. 17-10223                      FILED
                                                              December 19, 2018
                                                                 Lyle W. Cayce
DELBERT JOHNSON,                                                      Clerk

             Plaintiff - Appellee

v.

JEFFREY HALSTEAD, individually,

             Defendant - Appellant




                Appeal from the United States District Court
                     for the Northern District of Texas


Before HIGGINBOTHAM, DENNIS, and COSTA, Circuit Judges.
GREGG COSTA, Circuit Judge:
      Delbert Johnson is a sergeant with the Fort Worth Police Department.
He alleges that over a three-year period he was subjected to a campaign of
isolation, harassment, and ridicule because he is African-American.
Investigators hired by the City to look into Johnson’s complaint (and those of
two other officers) agree with the sergeant. Their report found that Johnson
was “repeatedly subjected to behavior that was hostile, intimidating, and[]
bullying, and it was done publicly over a period of more than three years.” It
also concluded that although Johnson reported the harassment to upper
management, including Chief of Police Jeffrey Halstead, the Department “did
not step forward to stop the conflict—allowing the continuation of behavior
     Case: 17-10223       Document: 00514767463         Page: 2     Date Filed: 12/19/2018



                                       No. 17-10223
contributing to ‘hostile work environment’ conditions.”                  Instead, Halsted
transferred Johnson to one of the worst shifts in the department. We decide
whether Johnson has alleged enough at the pleading stage to overcome Chief
Halstead’s qualified immunity defense to claims of hostile work environment
and retaliation.
                                              I.
       Johnson has been a police officer in Fort Worth since 1990. 1 He served
in multiple roles until being promoted to sergeant and assigned to Traffic
Division in 2005. Several years later, Johnson—Traffic Division’s only African-
American supervisor—was approached by an African-American officer about
an offensive picture found in the office. The picture, taken by Sergeant Mike
Cagle, depicted Sergeant Ann Gates holding a noose around a snowman’s neck.
An unspecified officer, not Johnson, reported the picture to Internal Affairs.
IA determined that Gates and Cagle had violated Department policies and
punished them with a Commander’s Admonishment.
       Unhappy over the admonishment of his colleagues, Sergeant David
Stamp began to take actions to isolate and undermine Johnson.                         Stamp
allegedly gathered a group of supervisors within the Traffic Division and told
them that they should “watch out for and avoid [Sergeant] Johnson . . . who
was now their enemy and could not be trusted.” Stamp also publicly criticized
Johnson to other supervisors, officers, and civilian employees; conspired with
others to boycott certain meetings and assignments overseen by Johnson; and
attempted to sabotage one of Johnson’s assignments by trying to convince other
officers not to work on a federal grant Johnson managed.



       1 The factual allegations in this case come from Johnson’s first amended complaint,
and his Rule 7 reply. The order being appealed is a judgment on the pleadings, thus “all well-
pleaded facts are accepted as true and viewed in the light most favorable to the plaintiff.”
Bosarge v. Miss. Bureau of Narcotics, 796 F.3d 435, 439 (5th Cir. 2015).
                                              2
    Case: 17-10223    Document: 00514767463     Page: 3   Date Filed: 12/19/2018



                                 No. 17-10223
      Two years after this conduct began, Stamp sent an anonymous letter to
Chief Halstead accusing Johnson of stealing money from that same grant
program. As a result of Stamp’s letter, three different investigative teams
audited the federal grant, all of them failing to find any evidence of
wrongdoing. One of the investigators told Johnson, “S[ergeant] Stamp tried to
take you down hard.” Once Johnson was cleared of any wrongdoing, Stamp
reportedly said that “the only reason that S[ergeant] Johnson was not arrested
was because he was black.”
      But Stamp is not a party to this lawsuit; it is against Halstead.
Johnson’s claims hinge on Halstead’s alleged retaliation and his response to
the discriminatory environment. Johnson first met with Halstead after filing
a complaint with human resources in which he alleged “pervasive race
discrimination.” Johnson filed several follow up complaints, and after 37 days,
he met with Halstead to discuss the alleged discrimination. Halstead told
Johnson that he had “failed him” and would “make it right.”
      Three months after they met, Halstead transferred Johnson from the day
shift in Traffic Division, where Johnson had been for eight years, to Second
Shift West Division, which Johnson describes as “one of the worst shifts in the
entire police department.” Johnson’s work hours changed from 6:00 am to 2:00
pm, Monday through Friday, to 4:00 p.m. to 2:00 a.m., Friday through Monday.
Johnson contends that this change to the evening shift had a negative effect
on his social relationships and cost him $50,000 in lost income because it
diminished opportunities for overtime and forced him to leave a part-time job
that he had held for 11 years.
      Several weeks before being transferred, Johnson had applied for an open
position as Jail Sergeant. The hiring official allegedly wanted to hire Johnson,
and no one else applied for the position. But Halstead and upper-level officials


                                       3
    Case: 17-10223     Document: 00514767463    Page: 4   Date Filed: 12/19/2018



                                 No. 17-10223
blocked Johnson from the position and removed the job posting even though no
one had filled it.
      During this time, Lieutenant Glenn Edney and the Fort Worth Black
Police Officers Association filed complaints with the Department alleging race-
based discrimination and retaliatory treatment by supervisory and senior-level
officials. Once informed of the complaints, the City of Fort Worth responded
by hiring Coleman & Associates to perform an independent investigation of the
three complaints, including Johnson’s.     After ten months of investigation,
Coleman released a report finding that the Department “tolerated and allowed
a hostile work environment over a three year time period that was based on
race and retaliation for [Johnson’s] prior complaints of race discrimination and
harassment.”
      Following the release of the report, Halstead posted a video to the
Department’s YouTube channel in which he recognized that Johnson and
another officer had been discriminated against on the basis of race and
apologized for that treatment. Halstead also transferred Johnson back to the
day shift in Traffic Division.
      The Coleman report cites several examples of statements made by
Halstead accepting responsibility for the discriminatory behavior.       It also
found that the discriminatory behavior was “demonstrated with the knowledge
of supervisors, other employees in the Traffic Division, and the department’s
Chain of Command.” That included “top management,” which “knew of the
conflict between Complainant 1 [Johnson] and A-One [Stamp] but did not
intercede to successfully mitigate the disruptive and disparaging conflict.” The
Report concluded that “[t]he insulting, demeaning and offensive behavior from
A-One directed toward [Johnson] continued, in part because the department
leadership failed to take directed action as required by” Department policies.


                                       4
    Case: 17-10223    Document: 00514767463     Page: 5   Date Filed: 12/19/2018



                                 No. 17-10223
      Johnson sued Halstead in his individual capacity, the City, and
Halstead’s successor in her official capacity as Police Chief. He asserted civil
rights claims under sections 1981 and 1983 for race discrimination, hostile
work environment, and retaliation. Halstead invoked qualified immunity, and
the court ordered Johnson to file a Rule 7 reply to address that defense.
Halstead then filed a motion for judgment on the pleadings, which the court
granted in part and denied in part. It dismissed Johnson’s claims for racial
discrimination “to the extent [they were] based on Halstead’s own alleged acts
of harassment.” But the court allowed Johnson to move forward with his
claims for: (1) hostile work environment based on a theory of supervisory
liability; (2) retaliation under section 1981 in response to Johnson’s complaint
about the discrimination; and (3) First Amendment retaliation.
                                      II.
      We review the denial of a Rule 12(c) motion for judgment on the
pleadings asserting qualified immunity de novo. Bosarge v. Miss. Bureau of
Narcotics, 796 F.3d 435, 439 (5th Cir. 2015).        A “plausibility” standard
determines whether the plaintiff has pled sufficient facts to defeat a motion to
dismiss. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When the defendant
asserts qualified immunity, the court can order the plaintiff to submit a reply,
refuting the immunity claim “with factual detail and particularity.” DeLeon
v. City of Dallas, 141 F. App’x 258, 261 (5th Cir. 2005); see also Schultea v.
Wood, 47 F.3d 1427, 1433 (5th Cir. 1995) (en banc). This reply “must be
tailored to the assertion of qualified immunity and fairly engage its
allegations.” Schultea, 47 F.3d at 1433.
      To overcome qualified immunity, a plaintiff must show two things:
(1) that the allegations make out a constitutional violation, and (2) that the
violation of rights was clearly established at the time of the defendant’s
conduct. Carroll v. Ellington, 800 F.3d 154, 169 (5th Cir. 2015).
                                       5
     Case: 17-10223           Document: 00514767463        Page: 6   Date Filed: 12/19/2018



                                          No. 17-10223
                                                III.
          The district court denied Halstead qualified immunity on Johnson’s
hostile work environment claim but limited the claim to a theory of supervisory
liability. A supervisor can be liable for the hostile work environment created
by his subordinates “if that official, by action or inaction, demonstrates a
deliberate indifference to a plaintiff’s constitutional rights.” Southard v. Tex.
Bd. of Criminal Justice, 114 F.3d 539, 551 (5th Cir. 1997).
          We first address Halstead’s contention that there is a clear legal obstacle
to this section 1983 claim.                He argues that although a hostile work
environment based on sex violates the Equal Protection Clause, it is not clearly
established that one based on race does. This ignores multiple cases in which
we have considered race-based hostile work environment claims asserted
under section 1983. See Duru v. City of Houston, 1994 WL 399211, at *2 (5th
Cir. Jul. 22, 1994) (denying qualified immunity for creating a racially hostile
work environment which violates a clearly established section 1983 right) 2;
Caldwell v. Lozano, 689 F. App’x 315, 322 (5th Cir. 2017) (evaluating a race-
based hostile work environment claim under section 1983 but finding
insufficient severity or pervasiveness); Mendoza v. Helicopter, 548 F. App’x
127, 129 (5th Cir. 2013) (applying Title VII sexual harassment cases to a claim
of a racially hostile work environment under section 1983). And the reason we
have given for allowing constitutional claims of sex-based harassment—that
“Section 1983 and [T]itle VII are ‘parallel causes of action,’” Lauderdale v. Tex.
Dep’t of Criminal Justice, Institutional Div., 512 F.3d 157, 166 (5th Cir. 2007)
(quoting Cervantez v. Bexar Cty. Civil Serv., 99 F.3d 730, 734 (5th Cir. 1996))—
applies equally to race-based claims. Faragher v. City of Boca Raton, 524 U.S.
2   “Unpublished opinions issued before January 1, 1996, are precedent.” 5TH CIR. R.
47.5.3.
                                                 6
    Case: 17-10223    Document: 00514767463      Page: 7   Date Filed: 12/19/2018



                                 No. 17-10223
775, 787 n.1 (1998) (“Although racial and sexual harassment will often take
different forms, and standards may not be entirely interchangeable, we think
there is good sense in seeking generally to harmonize the standards of what
amounts to actionable harassment.”). Indeed, the first case recognizing Title
VII liability for a hostile environment was one from our court involving
discrimination against a Hispanic worker. Rogers v. EEOC, 454 F.2d 234 (5th
Cir. 1971); see also Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 66 (1986)
(noting that courts applied the Rogers holding to harassment based on race,
religion, and national origin before the EEOC issued a Guideline in 1980
recognizing a claim for sex-based harassment). Even without all this caselaw,
it would necessarily follow that if the Constitution makes it unlawful to create
a hostile workplace in response to a public employee’s sex, then it is also
unlawful to engage in that hostility in response to a worker’s race. After all,
the latter category of discrimination is subject to even more exacting
constitutional scrutiny than the former. Clark v. Jeter, 486 U.S. 456, 461
(1988).
      Given that the Equal Protection Clause protects against a racially hostile
work environment, the question becomes whether Johnson has sufficiently
alleged that was what he faced. A hostile work environment exists when the
workplace is “permeated with discriminatory intimidation, ridicule, and insult
that is sufficiently severe or pervasive to alter the conditions of the victim’s
employment.” Harris v. Forklift Sys., Inc., 510 U.S. 17, 21 (1993) (quotation
omitted). This last requirement, whether the harassment impacts the “’terms’
or ‘conditions’ of employment,” is key as it comes from the words of Title VII.
Id. at 25 (Ginsburg, J., concurring) (citing 42 U.S.C. § 2000e-2(a)(1)).
      Johnson sufficiently alleges sustained harassment that undermined his
ability to work. Relying on the Coleman Report, Johnson contends that he was
“repeatedly subjected to behavior that was hostile, intimidating, and[]
                                        7
    Case: 17-10223    Document: 00514767463     Page: 8   Date Filed: 12/19/2018



                                 No. 17-10223
bullying, and it was done publicly over a period of more than three years.”
More specifically, he endured “false accusations of wrong doing, name calling,
campaigning to turn others against [him], encouraging [his] peers and direct
reports not to work with [him], or for [him] thereby marginalizing and
undermining his supervisory effectiveness.” The Coleman Report recounts
that there were occasions when the tension between Johnson and Stamp was
“so intense that the potential for physical aggression and altercation appeared
imminent.” It concluded that “race was at the core of the differences” in this
conflict. And Halstead publicly admitted not only that harassment occurred,
but also that it resulted from Johnson’s “skin color.”
      These allegations go well beyond “simple teasing, offhand comments, and
isolated incidents.” Faragher, 524 U.S. at 788 (cleaned up). They allege a
lengthier period of harassment than other verbal abuse that we have found
was pervasive enough to create a hostile work environment. See E.E.O.C. v.
WC&M Enters., Inc., 496 F.3d 393, 400 (5th Cir. 2007) (finding genuine issue
of material fact as to existence of hostile work environment when plaintiff was
“subjected to verbal harassment on a regular basis for a period of
approximately one year”); see also Walker v. Thompson, 214 F.3d 615, 626–27
(5th Cir. 2000) (also finding a fact issue when African-American employees
were subjected to a variety of racial slurs over three-year period), abrogated on
other grounds by Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53 (2006).
Most of all, Johnson provides concrete examples of how the racial intimidation
“interfere[d] with [his] work performance.” See Harris, 510 U.S. at 23. The
racial hostility led to officers’ boycotting meetings with Johnson and ignoring
his assignments; colleagues’ refusing to assist with the grant program Johnson
oversaw; and Johnson’s being investigated for fraud. Johnson has alleged a
plausible claim of hostile work environment, and one that is apparent from
clearly established law. If those allegations are not plausible when they are
                                       8
    Case: 17-10223    Document: 00514767463     Page: 9     Date Filed: 12/19/2018



                                 No. 17-10223
corroborated by investigators the employer hired, it is tough to imagine when
they will ever be.
      But for Halstead to be liable, it is not enough that Johnson was subject
to a hostile work environment.        Halstead must have been deliberately
indifferent to this racially hostile work environment. Southard, 114 F.3d at
551 (citing Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 454 (5th Cir. 1994) (en
banc)). This is a “stringent standard of fault, requiring proof that a municipal
actor disregarded a known or obvious consequence of his action.” Id. (quoting
Bd. of the Cty. Comm’rs of Bryan Cty., Okla. v. Brown, 520 U.S. 397, 410
(1997)). Johnson thus must allege that “repeated complaints of civil rights
violations” were followed by “no meaningful attempt on the part of the
municipality to investigate or to forestall further incidents.” Vann v. City of
New York, 72 F.3d 1040, 1049 (2d Cir. 1995).
      He has done so.     There is no dispute that Halstead knew about the
alleged harassment. Johnson says he met with Halstead soon after he filed
the complaint with HR. The subsequent transfer of Johnson and Halstead’s
later apology corroborate this. So does the Coleman Report, as it found that a
“high ranking officer” confirmed Johnson’s account of his interactions with the
Police Chief. The investigators also concluded that there was “widespread
knowledge” of Johnson’s situation, and that the “Chain of Command” knew
about the “hostile, intimidating, and bullying” behavior.
      Johnson’s allegations that Halstead did nothing to try and stop the
harassment even though he knew about it—again corroborated by the outside
investigation—also satisfy the second requirement for deliberate indifference.
Among its sharp criticisms of management’s response to the harassment
complaints, the Coleman Report concludes that “upper management was
aware of the ongoing nature of the matter, but did not step forward to stop the
conflict—allowing the continuation of behavior contributing to a ‘hostile work
                                       9
   Case: 17-10223     Document: 00514767463     Page: 10   Date Filed: 12/19/2018



                                 No. 17-10223
environment.’” Addressing Stamp’s harassment of Johnson, it found that “the
insulting, demeaning and offensive behavior . . . continued, in part because the
department leadership failed to take directed action” as required by
Department policy.      Although these findings refer to “top” or “upper”
management rather than Halstead specifically, it is easy to piece together that
the very top of management is included among the group that made no attempt
to stop the harassment.     As discussed, Johnson told Halstead about the
harassment. Halstead admitted to Johnson that he had “failed him” and
promised to “make it right.”      More than a year later, Halstead publicly
admitted that he had not made it right and had instead continued in his failure
to prevent the hostile conduct he had learned about.          The corroborated
allegations of Halstead’s inaction after learning about the unconstitutional
work environment is the definition of deliberate indifference and thus would
amount, if proven, to a violation of clearly established law. Of course, they are
just allegations at this point, and the evidence may end up showing the
opposite. But the allegations are plausible enough to allow Johnson to engage
in the full discovery process and find out if there is evidence to back them up.
                                      IV.
      We next consider the section 1981 claim asserting that Halstead
retaliated after Johnson complained about discrimination by transferring him
to the night shift in a different division. Halstead argues he is entitled to
qualified immunity because it is not established that the transfer was an
adverse employment action and Johnson has not sufficiently pleaded
causation.
      The district court seems to have concluded that the transfer amounted
to an adverse action under the “ultimate employment decision” standard that
governs discrimination claims. But retaliation claims are governed by a less
stringent standard. Title VII retaliation plaintiffs need only be subject to an
                                       10
    Case: 17-10223     Document: 00514767463      Page: 11    Date Filed: 12/19/2018



                                   No. 17-10223
employment decision that was “materially adverse,” which means that it “well
might have dissuaded a reasonable worker from making or supporting a charge
of discrimination.” See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S.
53, 67 (2006) (cleaned up).
      Halstead suggests it is not clear whether this “materially adverse”
standard applies to retaliation claims brought under section 1981. We do not
view that as an open question. For starters, we have repeatedly explained that
“[r]etalation claims under § 1981 and Title VII . . . are parallel causes of action,”
which means they “require[] proof of the same elements in order to establish
liability.” Foley v. Univ. of Hous. Sys., 355 F.3d 333, 340 n.8 (5th Cir. 2003);
see also Raggs v. Mississippi Power & Light Co., 278 F.3d 463, 468 (5th Cir.
2002) (“This Court considers claims of intentional discrimination, which
include racial discrimination and retaliation claims based on Title VII and 42
U.S.C. § 1981, under the same rubric of analysis.”). Applying that principle,
we readily concluded that Burlington Northern’s “materially adverse” standard
governs a section 1981 retaliation claim. See Mendoza, 548 F. App’x at 129–
30. Granted, Mendoza is not published and was decided a few months after
Johnson’s transfer.    But in viewing application of Burlington Northern to
section 1981 as so straightforward—it just took reciting the principle that “the
law regarding his § 1981 retaliation claims tracks the Title VII
jurisprudence”—Mendoza shows that the adverse action standard is an
obvious consequence of our repeated command to analyze Title VII and section
1981 retaliations in sync. Cf. Hanks v. Rogers, 853 F.3d 738, 747 (5th Cir.
2017) (recognizing that there is no immunity defense when a constitutional
violation is “obvious”). If that is not enough, a robust consensus of persuasive
authority existed at the time of Johnson’s transfer, as six circuits had by then
applied the “materially adverse” standard to section 1981 retaliation cases.
See Douglass v. Rochester City Sch. Dist., 522 F. App’x 5, 8 (2d Cir. 2013);
                                         11
   Case: 17-10223     Document: 00514767463     Page: 12   Date Filed: 12/19/2018



                                 No. 17-10223
Estate of Oliva ex rel. McHugh v. New Jersey, 604 F.3d 788, 798 (3d Cir. 2010);
Pantoja v. Am. NTN Bearing Mfg. Corp., 495 F.3d 840, 848–49 (7th Cir. 2007);
Wright v. St. Vincent Health Sys., 730 F.3d 732, 737 (8th Cir. 2013); Twigg v.
Hawker Beechcraft Corp., 659 F.3d 987, 998 (10th Cir. 2011); Jackson v. Hall
Cty. Gov’t, 518 F. App’x 771, 773 (11th Cir. 2013).
      We thus need not decide if the transfer was tantamount to a demotion,
which is often needed to treat a transfer as an “ultimate employment decision.”
To be actionable when it is a product of retaliation, an employment decision
need only “dissuade[] a reasonable worker from making or supporting a charge
of discrimination.” Burlington N. & Santa Fe Ry. Co., 548 U.S. at 68. Under
this less demanding standard, “a lateral reassignment to a position with equal
pay could amount to a materially adverse action in some circumstances.” See
Aryain v. Wal-Mart Stores Texas LP, 534 F.3d 473, 485 (5th Cir. 2008). A shift
change in and of itself is probably not sufficient. See Lushute v. Louisiana,
Dep’t of Soc. Servs., 479 F. App’x 553, 555 (5th Cir. 2012) (shift change was not
an adverse employment action when plaintiff was changed from a four-day
week to a five-day week with no change in total hours or compensation). But
a retaliatory shift change that places a substantial burden on the plaintiff,
such as significant interference with outside responsibilities or drastically and
objectively less desirable hours, can dissuade an employee from reporting
discrimination. See Ginger v. District of Columbia, 527 F.3d 1340, 1344 (D.C.
Cir. 2008) (finding potential Title VII retaliation when police officers were
switched from a permanent shift to a rotating shift because the change
“severely affected [the officers’] sleep schedules and made it more difficult for
them to work overtime and part-time day jobs”); Washington v. Ill. Dep’t of
Revenue, 420 F.3d 658, 662 (7th Cir. 2005) (finding lateral transfer requiring
normal 9-to-5 schedule could be materially adverse when prior flex-time hours
were necessary for plaintiff to care for her son with Down syndrome).
                                       12
   Case: 17-10223      Document: 00514767463    Page: 13   Date Filed: 12/19/2018



                                 No. 17-10223
      Johnson alleges that substantial burdens flowed from the shift change.
He went from a daytime shift during the week to a night shift on the weekend.
Just in terms of that timing, either hours or days, the shift change could
dissuade an officer from making a discrimination complaint. But Johnson also
describes his new assignment as “one of the worst shifts in the entire police
department,” and it is not surprising that weekend evenings might be among
the more demanding assignments for a police officer. He also cites a significant
financial loss of $50,000 because he had to quit a part-time job he had held for
11 years and no longer got the opportunity to work overtime hours. The district
court found these allegations sufficient to show an ultimate employment
decision. We have no trouble finding that they could support the lesser
threshold of a “materially adverse” action, and that the widely acknowledged
inferiority of the new shift would have been apparent to any reasonable person
making the decision.
      Johnson must also show it is plausible that he was transferred because
he complained about discrimination. He has done so. Shortly after alleging a
pattern and practice of race discrimination to human resources, Johnson
personally met with Halstead to discuss his concerns. Three months later,
Halstead transferred Johnson from the position he had held for eight years.
This relatively short time gap between his complaint and the transfer support
an allegation that the two events were related. See Evans v. City of Houston,
246 F.3d 344, 354 (5th Cir. 2001) (noting that a “time lapse of up to four
months” may be sufficient to establish a causal connection even at the post-
discovery summary judgment stage (quoting Weeks v. NationsBank, N.A., 2000
WL 341257, at *3 (N.D. Tex. 2000))). So does Halstead’s decision to return
Johnson to his old shift immediately after the release of the Coleman Report.
And the report recognized that Johnson’s transfer out of the Traffic Division
was part of “the department’s response to [his] complaint of harassment.”
                                      13
    Case: 17-10223        Document: 00514767463          Page: 14     Date Filed: 12/19/2018



                                       No. 17-10223
       Johnson’s allegations supporting unlawful retaliation, if he later proves
them to be true, establish a violation of his constitutional rights, one that a
reasonable official would know was unlawful.                 The district court properly
denied Halstead’s motion to dismiss this claim.
                                              V.
       Johnson alleges a second retaliation claim, this one under the First
Amendment. It is also based on Halstead’s alleged response to Johnson’s
complaint about the racially hostile work environment, which Johnson
characterizes as protected speech. Unlike the claim alleging retaliation for
reporting discrimination, a claim of retaliation for exercising First Amendment
rights exists only if Johnson was making the statement as a citizen on a matter
of public concern. 3 Garcetti v. Ceballos, 547 U.S. 410, 421 (2006); Gibson v.
Kilpatrick, 838 F.3d 476, 481 (5th Cir. 2016).
       The district court correctly determined that Johnson’s apprehensions
about racial hostility within the police department are a matter of public
concern. See Markos v. City of Atlanta, Tex., 364 F.3d 567, 574 (5th Cir. 2004)
(finding that “a public employee speaking out about alleged corruption in the
police department” is “a subject undoubtedly of public concern”); Branton v.
City of Dallas, 272 F.3d 730, 740 (5th Cir. 2001) (“Exposure of official
misconduct, especially within the police department, is generally of great
consequence to the public.”).


       3 We note that First Amendment retaliation claims also may differ from section 1981
retaliation over the definition of an “adverse employment action.” It is not clearly established
whether Burlington’s “materially adverse” standard applies to retaliation for protected
speech. See Gibson v. Kilpatrick, 734 F.3d 395, 401 n.4 (5th Cir. 2013) (“[T]his court has not
yet decided whether the Burlington standard for adverse employment actions also applies to
First Amendment retaliation cases.”), vacated and remanded on other grounds, 134 S. Ct.
2874 (2014); DePree v. Saunders, 588 F.3d 282, 288 (5th Cir. 2009) (finding that the
application of Burlington to First Amendment retaliation is not “clearly established”).
Because our decision is based on whether Johnson spoke as a citizen, we need not address
whether his transfer would meet the stricter “ultimate employment action” test.
                                              14
    Case: 17-10223   Document: 00514767463      Page: 15   Date Filed: 12/19/2018



                                 No. 17-10223
      But the district court did not consider the second question Garcetti asks:
whether Johnson was speaking as a citizen. A public employee’s speech is not
protected when he speaks “pursuant to [his] official duties.”       Anderson v.
Valdez, 845 F.3d 580, 592 (5th Cir. 2016).      The reason is that when the
employee’s speech merely relates to the employment relationship as might
occur in a private workplace, the public employer should not face constitutional
scrutiny for its responses. Garcetti, 547 U.S. at 418, 423 In determining
whether an employee was speaking as part of his duties or had stepped outside
that role to speak as a citizen and thus receive First Amendment protection,
we consider “factors such as job descriptions, whether the employee
communicated with coworkers or with supervisors, whether the speech
resulted from special knowledge gained as an employee, and whether the
speech was directed internally or externally.” Rogers v. City of Yoakum, 660
F. App’x 279, 283 (5th Cir. 2016) (citing Davis v. McKinney, 518 F.3d 304, 313
(5th Cir. 2008)).
      One way to determine the role of the speaker is to look to the identity of
the listener. Complaints made publicly or to individuals outside the speaker’s
organization suggest the employee is acting as a citizen. See Anderson, 845
F.3d at 600 (“By at least 2014, it was clearly established that an employee’s
speech made externally concerning an event that was not within his or her job
requirements was entitled to First Amendment protection.” (cleaned up));
Charles v. Grief, 522 F.3d 508, 514 (5th Cir. 2008) (stating that an African-
American who raised concerns about racial discrimination against himself and
other minority employees of the Texas Lottery Commission engaged in
protected speech because his complaints were made to Texas legislators rather
than his supervisors). But complaints made up the chain of command about
conditions in a workplace are often held be found unprotected. Gibson v.
Kilpatrick, 773 F.3d 661, 670 (5th Cir. 2014) (recognizing that “whether the
                                      15
    Case: 17-10223     Document: 00514767463       Page: 16    Date Filed: 12/19/2018



                                    No. 17-10223
employee’s complaint [is] made within the chain of command or to an outside
actor” is an important, but not dispositive, factor); Davis, 518 F.3d at 313
(“Cases from other circuits are consistent in holding that when a public
employee raises complaints or concerns up the chain of command at his
workplace about his job duties, that speech is undertaken in the course of
performing his job.”).     It thus is not clearly established that an internal
complaint of discrimination made only to supervisors, primarily to vindicate
one’s own rights, qualifies as speech made as a “citizen” rather than as an
“employee.” See Cutler v. Stephen F. Austin State Univ., 767 F.3d 462, 471–73
(5th Cir. 2014) (discussing the Fifth Circuit’s development of First Amendment
retaliation law for public employees after Garcetti). Halstead is therefore
entitled to qualified immunity on the First Amendment retaliation claim. 4


                                        ***
      The district court’s denial of qualified immunity is AFFIRMED on the
hostile work environment and section 1981 claims, but REVERSED on the
section 1983 First Amendment retaliation claim. The case is REMANDED for
further proceedings.




      4Johnson did end up reporting the hostile work environment to the Mayor and City
Manager, but that external reporting occurred after the allegedly retaliatory transfer.
                                          16